DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 16/916,560 filed on 06/30/2020. Amendment filed on 05/25/2021 has been acknowledged. Claims 1-5 as originally filed are currently pending and have been considered below. Claim 1 is independent claim. Claim 1 has been amended. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. JP2019-086755, filed on 04/26/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pai et al. (US 2019/0072179 A1)(hereinafter “Pai”).

Regarding claim 1, Pai discloses a manual release mechanism (e.g. 20, fig. 1) for a vehicle parking lock device, the parking lock device including: 
a gear (e.g. 10) mechanically coupled to a driving wheel (not shown in figure); 
a meshing tooth (e.g. the tool of the parking pawl 12) capable of meshing with the gear; and 
an actuator (e.g. 14) is capable of switching between a parking lock state where the meshing tooth and the gear are in mesh and a non-parking lock state where the meshing tooth and the gear are out of mesh (see para 17),
 the parking lock device  being configured to be manually operated by a driver to switch between the parking lock state and the non-parking lock state through the actuator (see para 19), 
the manual release mechanism (e. g. 20) comprising: 
an outer lever (e.g. 30 and 32 collectively, see para, fig. 2) is capable of to be turned directly by manual operation of the driver to switch an activation state of the parking lock device; 
an elastic member (e.g. 34) of which one end is mounted on the outer lever; and 
a retaining member (e.g. see the annotated figure A below)  on which the other end of the elastic member is mounted and which is capable of retaining the outer lever in a turning position (see para 22) through the elastic member, 

With respect to claims 1, the elements 32 and 30 are separate with intervening structure, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make them as one part since they are fixed rotationally and that lever 30 is disconnected from the actuator for manual operation and that making them as separate parts or an integrated part are obvious variant that would not change the operation of the device, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pai by considering elements 32 and 30 as integral part in order to improve the manual parking operation swiftly and effortlessly.
As modified, the elements 32 and 30 would work as integral part of outer lever.
Regarding claim 2, Pai discloses the manual release mechanism according to claim 1, wherein: 
the outer lever (e.g. 32 of 30/32 combination) is provided in an elongated shape and is capable of turning around a turning center portion (e.g. see the annotated figure A below); the outer lever includes  a lever part (e.g. see the annotated figure A below) that is manually operated by the driver and a hook part (e.g. see the annotated figure A below) on which the one end of the elastic member is mounted, with the turning center portion of the outer lever is 

    PNG
    media_image1.png
    537
    738
    media_image1.png
    Greyscale

                                               Figure A: Annotated figure 2 of Pai
Regarding claim 3, Pai discloses the manual release mechanism (fig. 1) according to claim 2, further comprising a shaft (e.g. see the annotated figure A) interposed between the actuator (e.g. 14) and the meshing tooth, wherein the turning center portion is mechanically coupled to the shaft.
Regarding claim 4 and 5 Pai discloses the manual release mechanism according to claim 2, wherein the hook part is provided so as to be located above the turning center portion of the outer lever in a vertical direction (e.g. L2, see the annotated fig. A) in a state of the manual release mechanism being installed in a vehicle; 
wherein the lever part is provided so as to be located below the turning center portion of the outer lever in a vertical 3direction (e.g. L1, see the annotated fig. A) in a state of the manual release mechanism being installed in a vehicle. 

Remarks and Response
Applicant's arguments filed May 25, 2021 have been fully considered but they are not persuasive per the reasons set forth below. 

Response to Arguments
Regarding claim 1, applicant argues “Applicant respectfully submits that Pai fails to disclose or suggest at least the aforementioned features recited in amended independent claim 1. Furthermore, Applicant respectfully submits that, during the Examiner Interview of May 10, 2021, an agreement was reached between Applicant's representative and Examiner Pervin that Pai fails to disclose or suggest at least the aforementioned features recited in amended This is persuasive.  Please see the new interpretation of rejection of claim 1. The examiner suggested the new amendment of the claim 1 might have overcome the current rejection and it has. Further review of the Pai reference shows that the outer lever when made integral is operated by hand with no intervening structure.  As such the modified Pai reference is directly operated by an operator when elements 30 and 32 are made integral.
  
6 of 8 
                                                     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.P/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655